Citation Nr: 1106774	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-12 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a deviated nasal 
septum.  

2.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).  

3.  Entitlement to a finding of total disability based on 
individual unemployability (TDIU) prior to January 3, 2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service with the United States Marine 
Corps from August 1961 to August 1965.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  An August 2007 rating 
decision declined to reopen a previous denial of service 
connection for a deviated septum (claimed as broken nose and 
nasal condition).  An April 2008 rating decision granted the 
Veteran an increased 70 percent evaluation, effective October 15, 
2007, for his PTSD disability.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge via teleconference from the RO in November 2010.  
Unfortunately, video equipment was not functioning properly, and 
the hearing was conducted with audio only.  The Veteran waived 
any objection.  A transcript of the hearing is of record.  The 
Veteran submitted a waiver of consideration by the agency of 
original jurisdiction of any additional evidence not considered 
by the RO.  See 38 C.F.R. § 20.1304.

The RO addressed the new and material evidence issue in the 
rating decision on appeal.  Irrespective of the RO's action, the 
Board must decide whether the appellant has submitted new and 
material evidence to reopen the claim of service connection for a 
deviated nasal septum.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the rating assigned for a disability, 
the claim for TDIU will be considered part and parcel of the 
claim for benefits for the underlying disability.  Id.  Shortly 
after his increased rating claim was received by the RO, the 
Veteran submitted VA treatment records dated in October 2007 
indicating that he has employment problems.  Thus, the Board 
finds that a claim for a TDIU was raised by the evidence of 
record at the time of the Veteran's increased rating claim was 
received and is currently before the Board on appeal as part and 
parcel of his claim for increased evaluation; the issue is 
characterized to reflect that TDIU is already in effect from 
January 3, 2009 forward..  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a nasal 
condition (claimed as broken nose) in an April 2005 rating 
decision on the basis that no in-service trauma had been shown.  
The appellant received timely notice of the determination but did 
not appeal, and that denial is now final.

2.  Evidence received since the April 2005 rating decision is 
duplicative, cumulative, and redundant of evidence previously 
considered, and does not relate to the pertinent unestablished 
facts necessary to substantiate the claim of entitlement to 
service connection for a deviated nasal septum.

3.  The Veteran's PTSD is manifested by no more than occupational 
and social impairment with deficiencies in most areas and a GAF 
score of 50 at lowest during the pendency of his claim; total 
occupational and social impairment is not shown.  

4.  Prior to January 3, 2009, service-connected disabilities 
alone did not render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
April 2005 rating decision, and the claim of entitlement to 
service connection for a deviated nasal septum is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 
(a) (2010).

2.  The criteria for an evaluation in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).

3.  Prior to January 3, 2009, the criteria for TDIU have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).
The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the service connection for a deviated septum claim, the 
RO provided the appellant pre-adjudication notice by letter dated 
in June 2007.  

Regarding the claim for an increased rating for PTSD, the RO 
provided the appellant pre-adjudication notice by letter dated in 
January 2008.  

Regarding both claims, the pre and post adjudication notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim, and; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence.

The appellant's claim of entitlement to service connection for a 
deviated nasal septum based on new and material evidence has been 
considered with respect to VA's duty to notify and assist, to 
include Kent v. Nicholson, 20 Vet. App. 1 (2006), specifically 
informing the appellant of the basis of the last final rating 
decision in April 2005 for the claim of service connection for a 
deviated nasal septum, and described the meaning of "new" and 
"material" evidence in order to reopen the claim.   

Furthermore, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notices.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  

VA has obtained service treatment records (STRs), assisted the 
Veteran in obtaining evidence, afforded the Veteran the 
opportunity to present testimony before the Board, and afforded 
the Veteran adequate medical examinations and opinions regarding 
the nature and etiology of his claimed deviated septum disability 
and severity of his PTSD.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claim file; and the Veteran has not 
contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  New and Material Evidence Claim

The Veteran seeks to reopen his claim of entitlement to service 
connection a deviated nasal septum.  

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must present 
a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156 (a).  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  But see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the patently 
incredible to be credible").  

In April 2005 the RO denied the Veteran's claim of service 
connection for a nasal condition (claimed as broken nose), 
finding that STRs do not show treatment for, or a diagnosis of, a 
nasal condition or broken nose during service.  The appellant 
received timely notice of the determination but did not appeal, 
and the April 2005 rating decision is now final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.  

Evidence considered at the time of the April 2005 rating includes 
the Veteran's STRs, January 2001 private treatment records 
indicating a history of sinusitis, a December 2002 VA treatment 
record noting active problems of allergic rhinitis and a deviated 
nasal septum, and an August 2004 private medical opinion noting 
that the Veteran has a history of chronic nasal obstruction 
precipitated by trauma to his nose that he sustained during 
military service by his history; based on the Veteran's history 
and physical findings, it is clear that there is indeed a post 
traumatic nasal septal deviation that has resulted not only in 
chronic nasal obstruction, but also eustachian tube dysfunction 
with chronic ear problems.  Additionally, the Veteran's July 2003 
testimony at a Board hearing that he was hit in with a rifle butt 
during service and that this incident caused his sinus and nasal 
problems was also considered by the RO at the time of the April 
2005 rating decision.  

Pertinent evidence submitted since the April 2005 rating decision 
pertaining to the Veteran's claimed deviated septum disability 
includes a May 2007 private medical opinion noting that the 
Veteran has a deviated nasal septum that resulted from nasal and 
facial trauma he reported he sustained during military service; a 
September 2007 private medical opinion noting that the Veteran 
stated that this problem has been occurring since trauma in the 
service; and; a December 2008 VA examination report noting that 
if the Veteran was struck by a rifle butt or had a tent pole fall 
across his face and break his nose, then it is as likely as not 
that his nasal septal deviation could result from this injury.  
The Veteran also submitted VA and private medical treatment 
records indicating treatment for, and diagnoses of, a deviated 
nasal septum, sinusitis, and allergic rhinitis, and testimony at 
his November 2010 hearing indicating that during boot camp he was 
struck in the face with a rifle butt on the left side of his face 
and since then he has had trouble breathing and sinus problems.  

The above medical evidence is considered new because it was 
created and received following the April 2005 denial.  It was not 
previously considered, and represents newly rendered opinions on 
the ultimate issue before VA.  The Veteran's allegations of 
injury from a rifle butt in service, however, have been fully 
considered in prior decisions and are cumulative and redundant.  
His statements regarding being struck by a tent pole have not 
been raised previously, and are new.

Unfortunately, the evidence is not material.  To be material, the 
evidence must be probative and relevant, relating to an 
unestablished fact and raising the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  While the various 
medical opinions of record to address the possibility of a nexus 
between the alleged in-service injuries and currently established 
disability, and hence are relevant, they are not probative.

The question of an in-service injury has been previously 
adjudicated by VA.  The Veteran's allegations of sustaining a 
facial trauma were considered and specifically rejected in April 
2005.  VA determined that the Veteran did not suffer a broken 
nose or other such injury in service, based on service treatment 
records.  While the Veteran has offered a new description of a 
second injury, involving a tent pole, the alteration of the 
mechanism of injury does not change the adjudicated fact of no 
fracture in service.  His new allegation is therefore not 
material.

The Court has held that where opinions and conclusions are merely 
based upon facts, histories, or accounts previously adjudicated 
to be untrue, the new evidence cannot be material.  .  All the 
examiners and treating doctors who have offered opinions on the 
etiology of the Veteran's current disability have clearly stated 
that they were basing their conclusions on his previously 
rejected history of an in-service nose fracture.  None of the 
opinions are therefore material.

As the opinions are not probative, the question of the 
credibility of such, which is presumed for purposes of reopening, 
need not be reached.  Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).

The Board stresses that this is not a situation where the Veteran 
has submitted new evidence that he did in fact break his nose in 
service.  He has merely repeated his past allegations, and added 
nothing of substance to the record to cause VA to reconsider the 
prior determination that he did not sustain the alleged injury.

Given the absence of receipt of any new and material evidence 
since the April 2005 rating decision, reopening the claim to 
entitlement to service connection for a deviated nasal septum is 
not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

III.  Increased Rating Claim and TDIU

The Veteran seeks an evaluation in excess of 70 percent for his 
PTSD disability and TDIU prior to January 3, 2009.  

The RO originally granted service connection for PTSD in June 
2006, assigning a 50 percent rating, effective January 30, 2003.  
In the April 2008 rating decision on appeal the RO increased the 
Veteran's rating for PTSD to 70 percent, effective October 15, 
2007, which is the day the Veteran's increased rating claim was 
received by the RO.  In June 2009 the RO granted the Veteran 
individual unemployability, effective January 3, 2009.  

The Veteran seeks a rating in excess of 70 percent for his PTSD 
disability, which requires total occupational and social 
impairment under 38 C.F.R. § 4.130, Code 9411.  To be entitled to 
a TDIU prior to January 3, 2009, the evidence must indicate that 
the Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider 
the potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an initial 
rating assigned on granting of service connection, or on appeal 
of a subsequent denial of an increased rating, it may be found 
that are varying and distinct levels of disability impairment 
severity during an appeal.  So, staged ratings (different 
disability ratings during various time periods) are appropriate 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and the inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  Id.  

The symptoms recited in the criteria in the rating schedule are 
not intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or social 
impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 51-60 involve moderate symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social or occupational functioning (e.g., few 
friends or conflicts with peers or co-workers.)  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

An October 2007 VA treatment record notes that the Veteran is 
casually dressed and has good personal hygiene.  He is intense 
and guarded, has good eye contact, no disturbance of attention, 
and normal speech.  His mood and affect are moderately depressed 
with congruent affect and slight lability.  His recent and remote 
memory are intact.  His thought process is clear, logical, and 
goal oriented, without auditory or visual hallucinations or 
delusions.  His insight and judgment are fair.  He denies 
homicidal or suicidal ideations.  He complains of poor sleep and 
became tearful at the end of the session without warning.  An 
impression of PTSD was given and a GAF of 59 was assigned.  

A November 2007 VA treatment record notes that the Veteran 
reported continued stress at work worsened by his work-related 
fall and that he wants to retire.  His mood, while depressed and 
irritable, hasn't worsened.  He endorses depressed mood, 
tearfulness, low interest, increased guilt, poor focus, scattered 
thoughts, and decreased appetite.  He denies suicidal and 
homicidal ideation.  A mental status examination revealed that 
the Veteran is casually dressed and has good personal hygiene.  
He is intense and guarded, has good eye contact, no disturbance 
of attention, and normal speech.  His mood and affect are 
moderately depressed with congruent affect and no lability.  His 
recent and remote memory are intact.  His thought process is 
clear, logical, and goal oriented, without auditory or visual 
hallucinations or delusions.  His insight and judgment are fair.  
He denies homicidal or suicidal ideations.  An impression of PTSD 
was given and a GAF of 54 was assigned.  

A March 2008 VA examination report notes that the Veteran's claim 
file was reviewed.  The Veteran reported anxiety, particularly 
frustration with people, and keeps to himself.  The Veteran 
reported subjective complaints of irritability, intrusive 
memories, avoidance, and insomnia.  His martial and family 
relations are fair and social relations are limited.  A gesture 
or threat of suicidal attempts was made only within a context of 
a VA examination and was immediately withdrawn when confronted by 
the treating physician.  A mental status examination revealed 
that the Veteran has no impairment of thought process or 
communication, no delusions or hallucinations, good eye contact, 
and the examiner noted that the Veteran reported suicidal 
thoughts, but withdrew these claims and that they were likely an 
exaggeration related to secondary gain issues.  The Veteran was 
oriented to person, place, and time, and complained of some 
memory problems.  There were no obsessive or ritualistic 
behaviors.  He denied panic attacks, but did complain of anxiety 
and worry.  The Veteran complained of depression and denied 
problems with impaired impulse control.  His sleep is poor.  He 
wakes up frequently to urinate.  The Veteran was given a 
diagnosis of PTSD and a GAF of 51 was assigned, indicating 
moderate symptoms and moderate difficulty at work.  

An October 2008 VA treatment record notes that a mental status 
examination revealed that the Veteran is casually dressed and has 
good personal hygiene.  He is cooperative and polite and reports 
feeling very sad and anxious, his speech is normal, and there are 
no behavioral disturbances.  His mood is depressed, he is alert 
and oriented times three, and his recent and remote memory is 
intact.  His thought process, is clear, logical, and goal 
directed.  He denies suicidal or homicidal ideation or visual or 
auditory hallucinations or delusions.  Insight and judgment are 
fair.  An impression of PTSD was given and a GAF of 50 was 
assigned.  

A December 2008 VA examination report notes that the Veteran's 
claim file was reviewed.  The examiner noted that the Veteran was 
hospitalized on March 24, 2008, and presented with suicidal 
ideation.  The examiner failed to note this was the same day as 
the Veteran's last VA examination.  The Veteran reported 
avoidance, decreased interest in activities and depression, 
restricted range of affect, anger, hypervigilance, and difficulty 
falling asleep.  The Veteran reports major problems at work, but 
that he was still working and after 28 years at one job he was 
retiring within a week.  Marital and family relationships are 
very troubled and socially the Veteran is isolative.  A mental 
status examination revealed that the Veteran had logical, but 
scattered and anxious thought processes and communication, denied 
delusions and hallucinations, though it appears he has vivid 
memories, eye contact was good, suicidal and homicidal ideation 
were presently denied, minimal personal hygiene was maintained, 
he was oriented to place, but did not know the name of the 
clinic, short term memory is problematic, but long term memory is 
largely intact, ritualistic behavior is largely perimeter duty-
type concerns, speech was normal, he reported panic attacks four 
times a week, and he had a depressed and anxious mood.  There is 
lots of irritability and anger.  The Veteran suffers from sleep 
apnea.  The Veteran was given a diagnosis of PTSD and a GAF of 55 
was assigned.  

A December 2008 VA treatment record notes that a mental status 
examination revealed that the Veteran is casually dressed and has 
good personal hygiene.  He is cooperative and polite and reports 
feeling very sad and anxious, his speech is normal, and there are 
no behavioral disturbances.  His mood is depressed, he is alert 
and oriented times three, and his recent and remote memory is 
intact.  His thought process, is clear, logical, and goal 
directed.  He denies suicidal or homicidal ideation or visual or 
auditory hallucinations or delusions.  Insight and judgment are 
poor.  An impression of PTSD was given and a GAF of 54 was 
assigned.  

A March 2009 VA treatment record notes that a mental status 
examination revealed that the Veteran is casually dressed and has 
good personal hygiene.  He is cooperative and polite and reports 
feeling very sad and anxious, his speech is normal, and there are 
no behavioral disturbances.  His mood is depressed, he is alert 
and oriented times three, and his recent and remote memory is 
intact.  His thought process is clear, logical, and goal 
directed.  He denies suicidal or homicidal ideation or visual or 
auditory hallucinations or delusions.  Insight and judgment are 
poor.  An impression of PTSD was given and a GAF of 58 was 
assigned.  

At his November 2010 hearing the Veteran testified that his PTSD 
causes sleep problems, anxiety, suicidal ideation, problems with 
controlling his emotions, frequent crying spells, a short temper, 
and depression.  The Veteran submitted a letter from his employer 
dated in January 2008 noting that the Veteran does not attend 
social events, carries a chip on his shoulder, and is angry and 
aggressive about minor things.  An October 2008 letter from the 
Veteran's employer notes that the Veteran's mood changes at work 
and he gets upset about the smallest things.  He cries at work 
and does not attend social functions.  It is about time for him 
to retire and deal with his medical issues.  

A.  Evaluation of PTSD

During the pendency of the Veteran's claim the evidence more 
nearly approximates the criteria for, at most a 70 percent, 
rather than a 100 percent, rating.  The medical evidence does not 
demonstrate findings of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name, or other symptoms 
of the type or severity, which would be indicative of total 
occupational and social impairment.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Some suicidal ideation, memory problems, 
and other symptoms were noted however, factors of a type or 
severity of these more closely approximate, at best, the 
Veteran's current 70 percent rating. 

Furthermore, the lowest reported GAF score of 50 denotes only 
serious symptoms and not impairment in reality testing or 
communication or major impairment in several areas, which, 
together with the complete lack of symptoms of a severity 
warranting a 100 percent rating, weighs against the assignment of 
a 100 percent rating for PTSD.  See Carpenter, 8 Vet. App. at 
242- 244.  Thus, a rating in excess of 70 percent for PTSD is not 
warranted.  38 C.F.R. § 4.130, Code 9411.

At no time during the pendency of his claim has the Veteran's 
PTSD disability met or nearly approximated the criteria for a 
rating in excess of 70 percent.  Accordingly, staged ratings are 
not for application.  See Hart, 21 Vet. App. at 505.  

In exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made. 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis 
for determining whether an extra- schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service- connected disability and 
the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is adequately 
contemplated by the rating schedule.  Id.  If not, the second 
step is to determine whether the claimant' s exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id. see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant' s 
disability picture requires the assignment of an extra-schedular 
rating.  Id.

The record does not establish that the rating criteria are 
inadequate.  To the contrary, the very symptoms such as sleep 
impairment and depression that the Veteran describes, and the 
findings made by the various mental health professionals are the 
symptoms included in the criteria found in the rating schedule 
for mental disabilities.  The schedular criteria are not 
inadequate for rating this Veteran's PTSD disability.  As a 
result, regardless of whether the Veteran's PTSD disability 
interferes with his employment, which was the basis of his grant 
of individual employability in June 2009, as indicated in the 
Veteran's statements and the statements from the Veteran's 
employer, the other two steps in the analysis of extra-schedular 
ratings need not be reached.  

B.  TDIU

Likewise, as a preponderance of the competent evidence of record 
does not show that the Veteran suffers from total occupational 
and social impairment at any time during the pendency of his 
increased rating claim, it also therefore does not show that the 
Veteran could not secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities for 
purposes of 38 C.F.R. § 4.16(a) prior to January 3, 2009.  \

As of October 2008, according to a written statement from the 
Veteran's own employer, the Veteran was still in fact gainfully 
employed, and he was still employed by that same employer, which 
he had been for nearly 30 years, in December 2008, when he was 
noted to be planning retirement.    A VA Form 21-4192, Request 
for Employment Information in Connection with Claim for 
Disability Benefits, was received from the Veteran's employer in 
February 2009.  The AMEDD Center and School, a part of the 
Department of Defense, stated that the veteran had been employed 
through January 2, 2009, when he retired.  This was, according to 
the Veteran's testimony and reports to doctors, a civil service 
job.   It was not protected employment such as with a family 
business.  While the Veteran may have been accommodated by his 
employer to some extent, he was still required to perform his 
core duties and meet performance standards.

While the Board does not wish to minimize the nature and extent 
of the Veteran's overall disability, there is no competent 
evidence of record to support his claim that his service-
connected disabilities were sufficient to produce unemployability 
pursuant to 38 C.F.R. § 4.16(a) prior to January 3, 2009.  The 
Veteran was clearly working in a full time position until that 
date.  While he was having difficulty, and retired due to those 
problems, the fact that he was employed is determinative. 

The preponderance of the evidence is against the claims; there is 
no doubt to be resolved; and a rating in excess of 70 percent for 
PTSD and entitlement to a TDIU are not warranted.  Gilbert, 1 
Vet. App. at 57-58.


ORDER

The petition to reopen the claim for service connection for a 
deviated nasal septum is denied.

Entitlement to an evaluation in excess of 70 percent for PTSD is 
denied.  

Entitlement to TDIU prior to January 3, 2009, is denied.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


